ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2021/0112528; hereinafter Lee) in view of Golitschek et al. (US Patent Application Publication 2020/0128565; hereinafter Golitschek).
Regarding claim 1 Lee discloses a communication method, comprising:
receiving, by a terminal device, configuration information, wherein the configuration information is used to configure UE control channel monitoring (paragraph 0030; wherein the base station configures the UE for control channel monitoring);
determining, by the terminal device, N types of downlink control information (DCI) sizes based on the configuration information (paragraphs 0031, 0055-0057; wherein the UE determines, from the header information of the DCI message, N types of DCI sizes, for example a basic block size or higher); and
if N is greater than a first threshold (paragraphs 0031, 0055; wherein if the DCI exceeds a threshold), determining, by the terminal device, Q types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided), and detecting a downlink control channel based on the Q types of DCI sizes, wherein Q is less than or equal to the first threshold (paragraphs 0030-0031, 0046, 0067-0068; wherein the UE detects the control channel based on the Q types of sizes, that correspond to the DCI segments, with each segment of Q size being less than the threshold).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses configuration information is used to configure M component carriers, and M is a positive integer (paragraphs 0152, 0156, 0183; wherein the configuration information is used to configure M component carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 2 the modified Lee discloses the communication method according to claim 1, wherein the determining, by the terminal device, Q types of DCI sizes comprises: determining, by the terminal device, the Q types of DCI sizes from the N types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses wherein the N types of DCI sizes correspond to the M component carriers, and the Q types of DCI sizes correspond to a portion of the M component carriers (paragraphs 0143-0144, 0183-0184; wherein the N DCI sizes correspond to the carriers, and the Q sizes correspond to a portion, or the LBT carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 3 the modified Lee discloses the communication method according to claim 1, wherein the detecting a downlink control channel comprises: detecting, by the terminal device, the downlink control channel in search spaces of the M component carriers based on the Q types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; downlink channel is detected in search spaces of the segmented DCIs, or the Q types of DCI sizes).
Regarding claim 4 the modified Lee discloses the communication method according to claim 3, wherein the determining, by the terminal device, the Q types of DCI sizes comprises: determining, by the terminal device, the Q types of DCI sizes from the N types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; wherein the segmented sizes are determined from the regular DCI size).
Regarding claim 5 the modified Lee discloses the communication method according to claim 3, wherein the Q types of DCI sizes meet one or more of the following conditions: the Q types of DCI sizes are predefined; the Q types of DCI sizes are determined based on a largest value or a smallest value of the N types of DCI sizes; and the Q types of DCI sizes are in an arithmetic progression (Lee: paragraphs 0030-0031; based on largest size of N).
Regarding claim 6 Lee discloses a communication method, comprising:
determining, by a network device, configuration information (paragraph 0030; wherein the base station configures the UE for control channel monitoring);
sending, by the network device, the configuration information to a terminal device; and
sending, by the network device, a downlink control channel based on Q types of downlink control information (DCI) sizes, wherein Q is less than or equal to a first threshold (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided), and types of DCI sizes configured by the network device are N (paragraphs 0031, 0055-0057; wherein the UE determines, from the header information of the DCI message, N types of DCI sizes, for example a basic block size or higher), and N is greater than the first threshold (paragraphs 0031, 0055; wherein the DCI exceeds a threshold).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses configuration information is used to configure M component carriers, and M is a positive integer (paragraphs 0152, 0156, 0183; wherein the configuration information is used to configure M component carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 7 the modified Lee discloses the communication method according to claim 6, wherein the Q types of DCI sizes are comprised in the N types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses the N types of DCI sizes correspond to the M component carriers, and component carriers corresponding to the Q types of DCI sizes are a portion of the M component carriers (paragraphs 0143-0144, 0183-0184; wherein the N DCI sizes correspond to the carriers, and the Q sizes correspond to a portion, or the LBT carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 8 the modified Lee discloses the communication method according to claim 6, wherein the sending, by the network device, a downlink control channel based on Q types of DCI sizes comprises: sending, by the network device based on the Q types of DCI sizes, the downlink control channel on resources corresponding to search spaces of the M component carriers (Lee: paragraphs 0030-0031, 0046, 0067-0068; downlink channel is detected in search spaces of the segmented DCIs, or the Q types of DCI sizes).
Regarding claim 9 the modified Lee discloses the communication method according to claim 8, wherein the Q types of DCI sizes are in the N types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; wherein the segmented sizes are determined from the regular DCI size).
Regarding claim 10 the modified Lee discloses the communication method according to claim 8, wherein the Q types of DCI sizes meet one or more of the following conditions: the Q types of DCI sizes are predefined; the Q types of DCI sizes are determined based on a largest value or a smallest value of the N types of DCI sizes; and the Q types of DCI sizes are in an arithmetic progression (Lee: paragraphs 0030-0031; based on largest size of N).
Regarding claim 11 Lee discloses a communication device (UE in fig. 15), comprising:
a memory storing executable instructions (internal memory; in fig. 15); and
a processor configured to execute the executable instructions to perform operations (processor in fig. 15) comprising:
receiving configuration information (paragraph 0030; wherein the base station configures the UE for control channel monitoring);
determining N types of downlink control information (DCI) sizes based on the configuration information (paragraphs 0031, 0055-0057; wherein the UE determines, from the header information of the DCI message, N types of DCI sizes, for example a basic block size or higher); and
if N is greater than a first threshold (paragraphs 0031, 0055; wherein if the DCI exceeds a threshold), determining Q types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided), and detecting a downlink control channel based on the Q types of DCI sizes, wherein Q is less than or equal to the first threshold (paragraphs 0030-0031, 0046, 0067-0068; wherein the UE detects the control channel based on the Q types of sizes, that correspond to the DCI segments, with each segment of Q size being less than the threshold).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses configuration information is used to configure M component carriers, and M is a positive integer (paragraphs 0152, 0156, 0183; wherein the configuration information is used to configure M component carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 12 the modified Lee discloses the communication device according to claim 11, wherein the determining Q types of DCI sizes comprises: determining the Q types of DCI sizes from the N types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses wherein the N types of DCI sizes correspond to the M component carriers, and the Q types of DCI sizes correspond to a portion of the M component carriers (paragraphs 0143-0144, 0183-0184; wherein the N DCI sizes correspond to the carriers, and the Q sizes correspond to a portion, or the LBT carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 13 the modified Lee discloses the communication device according to claim 11, wherein the detecting a downlink control channel comprises: detecting, by the terminal device, the downlink control channel in search spaces of the M component carriers based on the Q types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; downlink channel is detected in search spaces of the segmented DCIs, or the Q types of DCI sizes).
Regarding claim 14 the modified Lee discloses the communication device according to claim 13, wherein the determining the Q types of DCI sizes comprises: determining the Q types of DCI sizes from the N types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; wherein the segmented sizes are determined from the regular DCI size).
Regarding claim 15 the modified Lee discloses the communication device according to claim 13, wherein the Q types of DCI sizes meet one or more of the following conditions: the Q types of DCI sizes are predefined; the Q types of DCI sizes are determined based on a largest value or a smallest value of the N types of DCI sizes; and the Q types of DCI sizes are in an arithmetic progression (Lee: paragraphs 0030-0031; based on largest size of N).
Regarding claim 16 Lee discloses a communication device (base stations 1211, 1212 in fig. 12), comprising:
a memory storing executable instructions (paragraphs 0065-0067); and
a processor configured to execute the executable instructions to perform operations (paragraphs 0065-0067) comprising:
determining configuration information (paragraph 0030; wherein the base station configures the UE for control channel monitoring);
sending the configuration information (paragraph 0030; wherein the base station configures the UE for control channel monitoring); and
sending a downlink control channel based on Q types of downlink control information (DCI) sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided), wherein Q is less than or equal to a first threshold (paragraphs 0030-0031, 0046, 0067-0068; wherein the UE detects the control channel based on the Q types of sizes, that correspond to the DCI segments, with each segment of Q size being less than the threshold), and types of DCI sizes configured are N (paragraphs 0031, 0055-0057; wherein the UE determines, from the header information of the DCI message, N types of DCI sizes, for example a basic block size or higher), and N is greater than the first threshold (paragraphs 0031, 0055; wherein the DCI exceeds a threshold).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses configuration information is used to configure M component carriers, and M is a positive integer (paragraphs 0152, 0156, 0183; wherein the configuration information is used to configure M component carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 17 the modified Lee discloses the communication device according to claim 16, wherein the Q types of DCI sizes are comprised in the N types of DCI sizes (paragraphs 0031, 0056; wherein the UE detects Q types of DCI sizes, with the sizes corresponding to segments into which the DCI is divided).
Lee fails to explicitly disclose, but Golitschek in the same field of endeavor related to DCI transmission to a UE, discloses the N types of DCI sizes correspond to the M component carriers, and component carriers corresponding to the Q types of DCI sizes are a portion of the M component carriers (paragraphs 0143-0144, 0183-0184; wherein the N DCI sizes correspond to the carriers, and the Q sizes correspond to a portion, or the LBT carriers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the teachings of Golitschek in order to achieve an improved scheduling method (Golitschek: paragraph 0104).
Regarding claim 18 the modified Lee discloses the communication device according to claim 16. wherein the sending a downlink control channel based on Q types of DCI sizes comprises: Sending, based on the Q types of DCI sizes, the downlink control channel on resources corresponding to search spaces of the M component carriers (Lee: paragraphs 0030-0031, 0046, 0067-0068; downlink channel is detected in search spaces of the segmented DCIs, or the Q types of DCI sizes).
Regarding claim 19 the modified Lee discloses the communication device according to claim 18, wherein the Q types of DCI sizes are in the N types of DCI sizes (Lee: paragraphs 0030-0031, 0046, 0067-0068; wherein the segmented sizes are determined from the regular DCI size).
Regarding claim 20 the modified Lee discloses the communication device according to claim 18, wherein the Q types of DCI sizes meet one or more of the following conditions: the Q types of DC1 sizes are predefined; the Q types of DCI sizes are determined based on a largest value or a smallest value of the N types of DCI sizes; and the Q types of DCI sizes are in an arithmetic progression (Lee: paragraphs 0030-0031; based on largest size of N).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 9,031,016 to Kim et al. – that discloses adjusting a size of an information bit used in a control channel and an apparatus for performing the same; and receiving the PDCCH including downlink control information (DCI) having a size adjusted in the search space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466